Citation Nr: 0834735	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to 
September 1968.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for bilateral hearing loss.  In August 
2008, the veteran testified before the Board at a hearing 
that was held at the Huntington, West Virginia RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his current bilateral hearing loss 
is related to exposure to acoustic trauma in service.  He 
acknowledges that he was found to have bilateral hearing loss 
at the time of his entrance into service, but contends that 
that pre-existing hearing loss was aggravated as a result of 
his in-service duties as a supply clerk on the flight line.  
In this regard he notes that he was not given hearing 
protection despite the noisy environment.

A review of the veteran's service medical reflects that on 
examination in February 1965, prior to entry into service, 
the veteran was found to have mild bilateral sensorineural 
hearing loss.  The hearing loss in the left ear met VA 
criteria for consideration as a disability, while the hearing 
loss in the right ear did not.  38 C.F.R. § 3.385 (2007).  
The veteran's hearing loss overall was not considered to be 
disabling or significant, and he was admitted into service.  
The remainder of the veteran's service medical records is 
negative for complaints of or treatment for hearing loss.  On 
examination in August 1968, prior to separation from service, 
the veteran was again found to have bilateral sensorineural 
hearing loss.  The hearing loss in the left ear met VA 
criteria for consideration as a disability, while the hearing 
loss in the right ear did not.  

Post-service medical records show that following service the 
veteran worked for a paper mill for over 37 years.  His 
duties required him to be in the proximity of paper 
processing machinery.  He reportedly routinely wore hearing 
protective devices while at work.  Post-service medical 
records show that in April 2004 the veteran was diagnosed 
with moderate sloping to severe sensorineural hearing loss in 
the right ear, and moderately severe sloping to profound 
sensorineural hearing loss in the left ear.  Subsequent 
records show that the veteran's asymmetric hearing loss was 
felt to be an unusual degree of loss for his age.  While 
there is no clinical evidence of hearing loss until 2004, the 
veteran has stated that he first noticed difficulty hearing 
within one year of his separation from service.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has not yet been 
afforded a VA examination.  Because the veteran's service 
medical records reflect hearing loss at the time of his entry 
into and separation from service, and his in-service duties 
involved exposure to noise, and it remains unclear whether 
his hearing loss was aggravated or permanently worsened as a 
result of his active service, a remand for an examination and 
opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination for the 
purpose of rendering an opinion as to 
whether the veteran's pre-existing 
bilateral hearing loss was aggravated 
or permanently worsened as a result of 
his service.  The examiner should 
specifically consider service medical 
records demonstrating bilateral hearing 
loss and the veteran's duties in 
service which routinely exposed him to 
noise.  The claims file should be 
reviewed by the examiner and the review 
should be noted in the examination 
report.  The examiner should provide an 
opinion, with rationale, as to the 
following questions:

a)  Is it as likely as not (50 
percent probability or greater) that 
the pre-existing bilateral hearing 
loss was aggravated or permanently 
worsened as a result of the 
veteran's service?

b)  Is any portion of the veteran's 
current bilateral hearing loss 
proximately due to or the result of 
his service or any exposure to 
acoustic trauma in service?

2.  Then, readjudicate the claim.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
period for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

